Case 3:19-bk-30822    Doc 101-1 Filed 09/13/19 Entered 09/13/19 14:42:13   Desc
                     Exhibit - 1 -Settlement Emails Page 1 of 9
Case 3:19-bk-30822    Doc 101-1 Filed 09/13/19 Entered 09/13/19 14:42:13   Desc
                     Exhibit - 1 -Settlement Emails Page 2 of 9
Case 3:19-bk-30822    Doc 101-1 Filed 09/13/19 Entered 09/13/19 14:42:13   Desc
                     Exhibit - 1 -Settlement Emails Page 3 of 9
Case 3:19-bk-30822    Doc 101-1 Filed 09/13/19 Entered 09/13/19 14:42:13   Desc
                     Exhibit - 1 -Settlement Emails Page 4 of 9
Case 3:19-bk-30822    Doc 101-1 Filed 09/13/19 Entered 09/13/19 14:42:13   Desc
                     Exhibit - 1 -Settlement Emails Page 5 of 9
Case 3:19-bk-30822    Doc 101-1 Filed 09/13/19 Entered 09/13/19 14:42:13   Desc
                     Exhibit - 1 -Settlement Emails Page 6 of 9
Case 3:19-bk-30822    Doc 101-1 Filed 09/13/19 Entered 09/13/19 14:42:13   Desc
                     Exhibit - 1 -Settlement Emails Page 7 of 9
Case 3:19-bk-30822    Doc 101-1 Filed 09/13/19 Entered 09/13/19 14:42:13   Desc
                     Exhibit - 1 -Settlement Emails Page 8 of 9
Case 3:19-bk-30822    Doc 101-1 Filed 09/13/19 Entered 09/13/19 14:42:13   Desc
                     Exhibit - 1 -Settlement Emails Page 9 of 9
